   Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 1 of 40 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


__________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                                          )
                        Plaintiff,        )
                                          )
            v.                            )                    Civil Action No. 19-1115
                                          )
PUNCH IT PERFORMANCE AND TUNING )
LLC, D N S ENTERPRISES OF FLORIDA,        )
INC., REI RESEARCH GROUP, INC.,           )
MICHAEL PAUL SCHIMMACK, VANESSA )
SCHIMMACK, and                            )
LORI BROWN,                               )
                                          )
                                          )
                        Defendants.       )
__________________________________________)


                                        COMPLAINT

     The United States of America (“United States”), by authority of the Attorney

General of the United States and at the request of the Administrator of the United States

Environmental Protection Agency (“EPA”), files this Complaint and alleges as follows:

                                NATURE OF THE ACTION

       1.      This is a civil action brought by the United States against Defendants:

Punch It Performance and Tuning LLC, D N S Enterprises of Florida, Inc., and REI

Research Group, Inc. (collectively, the “Punch It Entities”); Michael Paul Schimmack;

Vanessa Schimmack; and Lori Brown for five separate claims for relief. The first three



                                            1
   Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 2 of 40 PageID 2




claims seek civil penalties and injunctive relief for numerous violations of Section 203 of

the Clean Air Act (“CAA”), 42 U.S.C. § 7524, related to the Punch It Entities’ and Mr.

Schimmack’s manufacture and sale of aftermarket products for motor vehicles or motor

vehicle engines. The fourth and fifth claims seek recovery, under the Federal Debt

Collection Procedures Act (“FDCPA”), 28 U.S.C. § 3301 et seq., of the value of assets

fraudulently transferred to Michael Schimmack, Vanessa Schimmack, and Lori Brown.

                                I.     JURISDICTION

       2.      This Court has jurisdiction over the subject matter of and the parties to this

action pursuant to 42 U.S.C. §§ 7523 and 7524, and 28 U.S.C. §§ 1331, 1345, and 1355.

       3.      Venue is proper in the Middle District of Florida pursuant to 28 U.S.C.

§§ 1391(b)(2), 1391(c)(2) and 1395(a), as well as 42 U.S.C. § 7524, because it is the

judicial district in which the Defendants are located, reside, are doing business, and/or in

which a substantial part of the alleged violations in the Complaint occurred.

                                II.     DEFENDANTS

       4.      Each Defendant is a “person” within the meaning of Section 302(e) of the

CAA, 42 U.S.C. § 7602(e).

                         Punch It Performance and Tuning LLC

       5.      Defendant Punch It Performance and Tuning LLC (hereinafter, “PIP

Tuning”) was registered as a limited liability company in Florida in September 2011.

       6.      PIP Tuning manufactured and sold aftermarket automotive hardware and

software products for certified motor vehicles between 2011 and at least August 4, 2015.

       7.      PIP Tuning was administratively dissolved on September 25, 2015.



                                              2
   Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 3 of 40 PageID 3




       8.      The registered address for PIP Tuning was Defendant Michael

Schimmack’s home address in Deltona, Florida.

       9.      Defendant Michael Schimmack was the President of, a principal of, and

sole director of PIP Tuning at all times relevant to this complaint.

                            D N S Enterprises of Florida, Inc.

       10.     Defendant D N S Enterprises of Florida, Inc. (hereinafter, “DNS”) was

registered as a corporation in Florida on May 5, 2014.

       11.     DNS manufactured and sold aftermarket automotive hardware and

software products for certified motor vehicles from at least August 5, 2015 though at

least October 25, 2016 using the “Punch It” brand name.

       12.     DNS was administratively dissolved on September 22, 2017.

       13.     The registered address for DNS was Defendant Michael Schimmack’s

home address in Deltona, Florida.

       14.     Defendant Michael Schimmack was the President of, a principal of, and

sole director of DNS at all times relevant to this complaint.

       15.     In a letter to EPA on February 23, 2017, counsel for DNS characterized

Defendant Michael Schimmack as a “sole proprietor.”

       16.     DNS is a Punch It Entity controlled by Defendant Michael Schimmack.

                                REI Research Group, Inc.

       17.     Defendant REI Research Group, Inc. (hereinafter, “REI”) was registered

as a corporation in Virginia on November 4, 2016.

       18.     REI manufactured and sold the same aftermarket automotive software



                                              3
   Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 4 of 40 PageID 4




products for certified motor vehicles as DNS.

       19.    Michael Schimmack closed REI in early 2017.

       20.    Articles of corporate termination were filed on March 10, 2017.

       21.    REI has a status of “terminated” in Virginia’s State Corporation

Commission files.

       22.    The two principals on record for REI, Lori Brown and Vanessa

Schimmack, are related to Defendant Michael Schimmack.

       23.    Lori Brown is Michael Schimmack’s sister.

       24.    Vanessa Schimmack is Michael Schimmack’s wife.

       25.    Defendant Michael Schimmack continued to manufacture and sell the

same or similar products that were sold by DNS under REI’s name.

                               Michael Paul Schimmack

       26.    Defendant Michael Paul Schimmack (hereinafter, “Mr. Schimmack”) is an

individual who has been working in the automotive aftermarket parts industry since at

least 2003, as described in Paragraph 93 – 102.

       27.    At all times relevant to this complaint, Mr. Schimmack had ultimate

decision-making authority and was directly involved in the operations of PIP Tuning.

       28.    At all times relevant to this complaint, Mr. Schimmack had ultimate

decision-making authority and was directly involved in the operations of DNS.

       29.    At all times relevant to this complaint, Mr. Schimmack had ultimate

decision-making authority and was directly involved in the operations of REI.

       30.    At all times relevant to this complaint, Mr. Schimmack designed,



                                            4
   Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 5 of 40 PageID 5




manufactured, and sold products that are the subject of this complaint.

                                        Vanessa Schimmack

       31.     Defendant Vanessa Schimmack (hereinafter, “Mrs. Schimmack”) is an

individual.

       32.     Mrs. Schimmack is married to Mr. Schimmack.

       33.     At all times relevant to this complaint, Mrs. Schimmack was an employee

of DNS.

       34.     At all times relevant to this complaint, Mrs. Schimmack was a principal

and director of REI.

                                           Lori Brown

       35.     Defendant Lori Brown (hereinafter, “Ms. Brown”) is an individual.

       36.     Ms. Brown is the sister of Mr. Schimmack.

       37.     At all times relevant to this complaint, Ms. Brown was a principal,

president, or director of REI.

       38.     Ms. Brown had no experience in the automotive software industry.

       39.     Ms. Brown had no role in the operations of REI’s business.

                                 III.      BACKGROUND

                 A. The Statutory and Regulatory Objectives of the CAA

       40.     This action arises under Title II of the CAA, as amended, 42 U.S.C.

§§ 7521–7590, and the regulations thereunder relating to the control of emissions of air

pollution from motor vehicles and motor vehicle engines.

       41.     In creating the CAA, Congress found that “the increasing use of motor



                                               5
   Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 6 of 40 PageID 6




vehicles . . . has resulted in mounting dangers to the public health and welfare.”

42 U.S.C. § 7401(a)(2). Congress’s purposes in creating the Act were “to protect and

enhance the quality of the Nation’s air resources so as to promote the public health and

welfare and the productive capacity of its population,” and “to initiate and accelerate a

national research and development program to achieve the prevention and control of air

pollution.” 42 U.S.C. § 7401(b)(1)–(2).

       42.     “Motor vehicle” is defined as “any self-propelled vehicle designed for

transporting persons or property on a street or highway.” 42 U.S.C. § 7550(2); 40 C.F.R.

§ 85.1703.

       43.     Title II of the CAA and the regulations promulgated thereunder establish

stringent standards for the emissions of air pollutants from motor vehicles and motor

vehicle engines that “cause, or contribute to, air pollution which may reasonably be

anticipated to endanger public health or welfare.” 42 U.S.C. § 7521(a). These pollutants

include, but are not limited to particulate matter (“PM”), nitrogen oxides (“NOx”), non-

methane hydrocarbons (“NMHCs”), and carbon monoxide (“CO”). 42 U.S.C.

§ 7521(a)(3)(A).

       44.     EPA has also established National Ambient Air Quality Standards for

certain pollutants, including ozone, NOx, PM, and CO. See 40 C.F.R. §§ 50.1–50.19.

       45.     PM is a form of air pollution composed of microscopic solids and liquids

suspended in air. PM is emitted directly from motor vehicles and is also formed in the

atmosphere from the emission of other pollutants, including from motor vehicles.

       46.     Ozone is a highly reactive gas that is formed in the atmosphere from



                                             6
   Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 7 of 40 PageID 7




emissions of other pollutants, including from motor vehicles.

       47.      NOx and NMHCs are reactive gasses that contribute to the formation of

PM and Ozone.

       48.      Exposure to PM and Ozone is linked to respiratory and cardiovascular

health effects as well as premature death. Children, older adults, people who are active

outdoors (including outdoor workers), and people with heart or lung disease are

particularly at risk for health effects related to PM or Ozone exposure.

       49.      CO is a highly toxic gas that can cause headaches, dizziness, vomiting,

nausea, loss of consciousness, and death. Long-term exposure to CO has been associated

with an increased risk of heart disease.

             B. Acts Prohibited by the Clean Air Act, 42 U.S.C. § 7522(a)(3)(B)

       50.      Section 203(a)(3)(B) of the CAA, 42 U.S.C. § 7522(a)(3)(B), makes it a

prohibited act for “any person to manufacture or sell, or offer to sell, or install any part or

component intended for use with, or as a part of, any motor vehicle or motor vehicle

engine, where a principal effect of the part or component is to bypass, defeat, or render

inoperative any device or element of design installed on or in a motor vehicle or motor

vehicle engine in compliance with regulations under this subchapter, and where the

person knows or should know that such part or component is being offered for sale or

installed for such use or put to such use.”

       51.      Persons violating Section 203(a)(3)(B) of the Act, 42 U.S.C.

§ 7522(a)(3)(B), are subject to injunctive relief pursuant to 42 U.S.C. § 7523.

       52.      Persons violating Section 203(a)(3)(B) of the Act, 42 U.S.C.



                                               7
   Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 8 of 40 PageID 8




§ 7522(a)(3)(B), are subject to civil penalties of up to $3,750 for each violation occurring

on or after January 13, 2009, through November 2, 2015, and up to $4,735 for each

violation occurring after November 2, 2015, and assessed on or after February 6, 2019, in

accordance with Sections 204(a) and 205(a) of the CAA, 42 U.S.C. §§ 7523(a) and

7524(a). 40 C.F.R. § 19.4 (2019).

       53.     Pursuant to 42 U.S.C. § 7524(a), each part or component manufactured,

sold, offered for sale, or installed in violation of the Section 203(a)(3)(B) of the Act,

42 U.S.C. § 7522(a)(3)(B), is a separate violation.

                       C. EPA’s Certificate of Conformity Program
                      for New Motor Vehicles and Motor Vehicle Engines

       54.     Manufacturers of new motor vehicles or motor vehicle engines must apply

for and obtain a certificate of conformity (“COC”) from EPA to sell, offer to sell, or

introduce or deliver for introduction into commerce any new motor vehicle or motor

vehicle engine in the United States. 42 U.S.C. § 7522(a)(1).

       55.     To obtain a COC, the original equipment manufacturer (“OEM”) must

demonstrate that the motor vehicle or motor vehicle engine will conform to established

emissions standards for PM, NOx, NMHC, CO, and other pollutants during a motor

vehicle or motor vehicle engine’s useful life. 42 U.S.C. § 7525(a)(2); see 40 C.F.R.

§§ 86.007-30(a)(1)(i), 86.1848-01(a)(1).

       56.     The COC application must describe, among other things, the emission-

related elements of design of the motor vehicle or motor vehicle engine. See 40 C.F.R.

§ 86.094-21(b)(1) (“The application . . . shall include the following: . . . a description of

[the vehicle’s] . . . emission control system and fuel system components.”); see also


                                              8
   Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 9 of 40 PageID 9




40 C.F.R. § 86.1844-01(d)–(e).

       57.     Once issued by EPA, a COC only covers those new motor vehicles or

motor vehicle engines that conform in all material respects to the specifications provided

to EPA in the COC application for such vehicles or engines. 40 C.F.R. § 86.1848-

01(c)(6).

                         D. Emission-Related Elements of Design
                        in Motor Vehicles and Motor Vehicle Engines

       58.     An “element of design” is “any control system (i.e., computer software,

electronic control system, emission control system, computer logic), and/or control

system calibrations, and/or the results of systems interactions, and/or hardware items on a

motor vehicle or motor vehicle engine.” 40 C.F.R. § 86.1803-01.

       59.     OEMs install a variety of hardware and software elements of design in

motor vehicles and motor vehicle engines that control emissions of pollutants in order to

comply with the CAA and obtain certification, hereinafter referred to as “Emission-

Related Elements of Design.”

       60.     Pursuant to 42 U.S.C. § 7521(m), the OEM is required to install an

Onboard Diagnostics (“OBD”) System on motor vehicles that must monitor, detect, and

record malfunctions of all monitored Emission-Related Elements of Design. 40 C.F.R.

§§ 86.007-17, 86.010-18, 86.1806-05.

       61.     The OBD System monitors and detects malfunctions of Emission-Related

Elements of Design through a network of sensors installed throughout the motor vehicle

and motor vehicle engine.

       62.     When the OBD System detects a malfunction of an Emission-Related


                                             9
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 10 of 40 PageID 10




Element of Design, it must illuminate the vehicle’s Malfunction Indicator Light (“MIL”)

on the dashboard. See 40 C.F.R. § 86.1806-05(b)–(d).

         63.   The OBD System is an Emission-Related Element of Design.

         64.   Exhaust Gas Recirculation (“EGR”) Systems are Emission-Related

Elements of Design that reduce NOx emissions by recirculating exhaust gas through the

engine, thereby reducing engine temperature and NOx emissions.

         65.    “Aftertreatment” refers collectively to the Emission-Related Elements of

Design “mounted downstream of the exhaust valve . . . whose design function is to

reduce emissions in the engine exhaust before it is exhausted to the environment.” See 40

C.F.R. § 1068.30. Diesel Particulate Filters (“DPFs”), Diesel Oxidation Catalysts

(“DOCs”), Selective Catalytic Reduction (“SCR”) Systems, and NOx Adsorption

Catalysts (“NACs”) are all part of Aftertreatment.

         66.   Aftertreatment Emission-Related Elements of Design are contained in

OEM-installed, stock exhaust pipes.

         67.   DPFs are Emission-Related Elements of Design that reduce the level of

PM pollution contained in engine exhaust gas.

         68.   DOCs are Emission-Related Elements of Design that reduce CO and

NMHC emissions by promoting the conversion of those pollutants into less harmful

gases.

         69.   SCR Systems are Emission-Related Elements of Design that reduce NOx

emissions by chemically converting exhaust gas that contains NOx into nitrogen and

water through the injection of diesel exhaust fluid.



                                             10
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 11 of 40 PageID 11




       70.     NACs are Emission-Related Elements of Design that reduce NOx

emissions by chemically adsorbing NOx from exhaust gas.

       71.     OEMs set software parameters, also known as calibrations, that control,

among other things, engine combustion and Aftertreatment performance (hereinafter

referred to as “Certified Stock Calibrations”). 40 C.F.R. §§ 86.1803-01.

       72.     OEMs disclose Certified Stock Calibrations on their application for a COC

for each vehicle model because they are part of a motor vehicle’s overall emissions

control strategy. Certified Stock Calibrations that must be included on the COC

application include “fuel pump flow rate, . . . fuel pressure, . . . EGR exhaust gas flow

rate, . . . and basic engine timing.” 40 C.F.R. § 86.1844(e)(2); see also 40 C.F.R. pt. 85

app. VIII (listing vehicle and engine parameters and specifications); 40 C.F.R. pt. 86 app.

VI (listing vehicle and engine components). Certified Stock Calibrations are Emission-

Related Elements of Design.

       73.     Oxygen Sensors are Emission-Related Elements of Design that detect the

ratio of air to fuel during fuel combustion. An imbalanced air-to-fuel ratio can result in

increases in NOx or NMHCs.

       74.     Motor vehicles are equipped with Electronic Control Units (“ECUs”),

which are computers that monitor and control vehicle operations, including the operation

of Emission-Related Elements of Design described in Paragraphs 60–72. OBD Systems

and other Emission-Related Elements of Design operate in conjunction with ECUs.

       75.     The Emission-Related Elements of Design described in Paragraphs 60–73

are installed in motor vehicles or motor vehicle engines in compliance with Title II of the



                                             11
 Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 12 of 40 PageID 12




CAA and the regulations thereunder. See, e.g., 42 U.S.C. § 7521 (setting emission and

OBD standards and directing EPA to establish standards by regulation); 40 C.F.R.

§ 86.007-11 (establishing emission standards for 2007 and later diesel heavy-duty

engines and vehicles); 40 C.F.R. § 86.1844-01(d)–(e) (listing information requirements

for COC applications, including calibration information), 40 C.F.R. § 86.004-25(a)(6)

(defining “critical emissions-related components”).

                     E. The Types of Aftermarket Products at Issue

       76.     Mr. Schimmack and the Punch It Entities have developed products that are

designed to alter a vehicle’s power or fuel economy, or reduce the costs related to

maintaining a vehicle’s Emission-Related Elements of Design (hereinafter “Aftermarket

Performance Products”).

       77.     Aftermarket Performance Products enhance a vehicle’s power or fuel

economy by altering, replacing, or disabling OEM-installed elements of design, including

Emission-Related Elements of Design.

                                   Hardware Products

       78.     Some Aftermarket Performance Products are hardware products that

physically interfere with or replace Emission-Related Elements of Design (hereinafter,

“Hardware Products”).

       79.     Some Hardware Products interfere with exhaust recirculation in the EGR

System (e.g., “blocker plates” or “block off plates”). These Hardware Products are

hereinafter referred to as “Subject EGR Delete Hardware Products.”

       80.     Some Hardware Products replace all or part of the Aftertreatment system,



                                            12
 Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 13 of 40 PageID 13




allowing the physical removal of the DOCs, DPFs, NACs, OBD Sensors, and/or SCR

System (e.g., “straight pipes,” “race pipes,” or “test tubes”). These Hardware Products are

hereinafter referred to as “Subject Aftertreatment Delete Hardware Products.”

                                          Tunes

       81.     Some Aftermarket Performance Products are electronic software products

(hereinafter, “Tunes”) that alter or overwrite aspects of a motor vehicle’s ECU and/or

OBD System.

       82.     Tunes can be stored and transmitted in numerous ways, including

electronically though email and through electronic storage devices (hereinafter,

“Tuners”).

       83.     Some Tunes manipulate the ECU and/or OBD System to bypass, defeat,

or render inoperative Emission-Related Elements of Design, including Certified Stock

Calibrations, EGR System, DPFs, DOCs, SCR System, and/or other Aftertreatment.

These Tunes are hereinafter referred to as “Subject Tunes.”

       84.     Some Subject Tunes electronically disable or allow for the full physical

removal of Emission-Related Elements of Design. These Tunes are hereinafter referred to

as “Delete Tunes.”

       85.     Some Delete Tunes work in conjunction with Hardware Products by

manipulating the monitoring function of the OBD System so that it will fail to detect the

new Hardware Products and the removal of a vehicle’s Emission-Related Elements of

Design.




                                            13
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 14 of 40 PageID 14




                         F. The Statutory Authority of the FDCPA

        86.     Under the FDCPA, “a transfer . . . by a debtor is fraudulent as to a debt to

the United States which arises before the transfer is made . . . if” (1) the debtor makes the

transfer “without receiving a reasonably equivalent value in exchange for the transfer”

and (2) the debtor is insolvent at the time of the transfer or becomes insolvent as a result

of the transfer. 28 U.S.C. § 3304(a) (bolded numbers added for clarity).

        87.     Under the FDCPA, “a transfer made . . . by a debtor is fraudulent as to a

debt to the United States, whether such debt arises before or after the transfer is made . . .

[1] if the debtor makes the transfer . . . with actual intent to hinder, delay, or defraud a

creditor,” or (2) if the debtor (a) does not receive reasonably equivalent value in

exchange for the transfer and (b) “believed or reasonably should have believed that [the

debtor] would incur [] debts beyond [its] ability to pay as they became due.” 28 U.S.C.

§ 3304(b) (bolded numbers and letters added for clarity).

        88.     The FDCPA lists factors—known as the badges of fraud—that may be

considered in determining actual intent to defraud a creditor. 28 U.S.C. § 3304(b)(2).

        89.     The badges of fraud include, but are not limited to: whether the transfer

was to an insider, whether the debtor retained possession after the transfer, whether the

transfer occurred after the debtor had been sued or threatened with suit, whether the

transfer was of all or substantially all of the debtor’s assets, whether the value of

consideration received for the transferred asset was reasonably equivalent to the value of

the transferred asset, whether the debtor was insolvent or became insolvent shortly after

the transfer was made, and whether the transfer occurred shortly before or shortly after a



                                              14
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 15 of 40 PageID 15




substantial debt was incurred. 28 U.S.C. § 3304(b)(2).

        90.     The FDCPA defines “insider” as including: a director of the debtor; an

officer of the debtor; and a relative of a director, officer, or person in control of the

debtor. 28 U.S.C. § 3301(5)(B).

        91.     The FDCPA provides the United States with several remedies for a

fraudulent transfer: “(1) avoidance of the transfer . . . to the extent necessary to satisfy the

debt to the United States; (2) a remedy [under the FDCPA] against the asset transferred

or other property of the transferee; or (3) any other relief the circumstances may require.”

28 U.S.C. § 3306(a).

        92.     The FDCPA provides “judgment may be entered against the first

transferee of the asset or the person for whose benefit the transfer was made” or “any

subsequent transferee, other than a good faith transferee who took for value or any

subsequent transferee of such good-faith [sic] transferee.” 28 U.S.C. § 3307(b)(1).

                         IV.      GENERAL ALLEGATIONS

                  Mr. Schimmack’s Experience in the Tuning Industry

        93.     In 2003, Mr. Schimmack began work as a manager with an entity known

as SCT, a vehicle Tune manufacturer at that time.

        94.     In 2006, Mr. Schimmack began work as a “calibrator” for an entity known

as Superchips, another vehicle tuning company.

        95.     In 2011, Superchips merged with an entity known as Edge Products

(hereinafter, “Edge”).

        96.     Mr. Schimmack was an employee of Edge until at least 2014.



                                              15
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 16 of 40 PageID 16




       97.     On January 17, 2013, Edge entered into a consent decree with the United

States (hereinafter, “Edge CD”) for the sale of more than 9,000 aftermarket products in

violation of the CAA. United States v. Edge Products, L.L.C., 1:13-cv-00010-TS, ECF

No. 8 (Apr. 23, 2013 D. Utah).

       98.     These products “enable[d] the modification of: the vehicle’s engine

control parameters, some of which are elements of design that the original vehicle

manufacturers have used as part of the overall emissions control strategy for the vehicle

model; and the vehicle’s [OBD] system.” United States v. Edge Products, L.L.C., 1:13-

cv-00010-TS, ECF No. 2 (Apr. 23, 2013 D. Utah).

       99.     The Edge CD injunctive relief prohibited Edge from manufacturing or

selling these products and mandated that “Edge . . . require each officer, director, and

employee to sign and return [an acknowledgement] that the officer, director, or employee

has received and reviewed this Consent Decree . . . .” United States v. Edge Products,

L.L.C., 1:13-cv-00010-TS, ECF No. 2 (Apr. 23, 2013 D. Utah).

       100.    As an employee of Edge at the time the CD was entered, Mr. Schimmack

received and reviewed the Consent Decree.

       101.    Mr. Schimmack signed the acknowledgment that he received and

reviewed the Consent Decree.

       102.    Mr. Schimmack first registered his own corporate entity using the “Punch

It” brand in January 2010.

                                  EPA’s First Inspection

       103.    In July 2015, EPA received an anonymous tip that an entity known as



                                             16
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 17 of 40 PageID 17




“Punch It” was manufacturing, selling, and installing devices that defeat Emission-

Related Elements of Design.

       104.    On August 4, 2015, EPA investigators conducted an inspection of a

facility located at the home residence of Mr. Schimmack in Deltona, Florida.

       105.    As alleged in Paragraphs 8 and 13, Mr. Schimmack’s home residence was

the registered address of both PIP Tuning and DNS.

       106.    On August 4, 2015, two Punch It Entities were registered and had an

active status: PIP Tuning and DNS.

       107.    EPA investigators questioned Mr. Schimmack about his business, but

neither party named a specific corporate entity. Instead, over the course of the inspection

the parties discussed “Punch It.”

       108.    Mr. Schimmack told EPA investigators that “Punch It” sells aftermarket

parts, including Subject EGR Delete Hardware Products, Subject Aftertreatment Delete

Hardware Products, and Subject Tunes for both gasoline and diesel engines.

       109.    Mr. Schimmack told EPA investigators that the Subject EGR Delete

Hardware Products were capable of deleting EGR on certain diesel engines when

accompanied with the correct Subject Tune.

       110.    Mr. Schimmack told EPA investigators that “Punch It” manufactures

custom Tunes for both gasoline and diesel engines.

       111.    Mr. Schimmack told EPA investigators that many of the Tunes

manufactured by “Punch It” were designed for Ford motor vehicles and motor vehicle

engines, including Ford F-150 Ecoboost engines, Ford F series Powerstroke diesel



                                            17
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 18 of 40 PageID 18




engines, and Ford Mustangs.

       112.     Mr. Schimmack told EPA investigators that “Punch It” used software to

create Tunes that are capable of manipulating almost all Certified Stock Calibrations for

Ford engines.

       113.     Mr. Schimmack told EPA investigators that “Punch It” loaded some Tunes

onto Punch It branded Tuners which were then sold to customers.

       114.     Mr. Schimmack told EPA investigators that “Punch It” loaded some Tunes

onto Tuners manufactured by and branded as a third-party entity.

       115.     Mr. Schimmack told EPA investigators that “Punch It” sold Tuners

directly to customers through the “Punch It” website and to dealers in bulk.

       116.     Mr. Schimmack told EPA investigators that “Punch It” also emailed some

Tunes directly to customers.

       117.     Mr. Schimmack told EPA investigators that at least some of the Tunes

sold and manufactured by “Punch It” disable EGR Systems, DOC, DPF, and/or SCR

Systems.

       118.     Mr. Schimmack told EPA investigators that he had not performed any

emissions tests for any of the Tunes manufactured by “Punch It.”

       119.     Mr. Schimmack provided EPA investigators with electronic files including

sales records from August 2011 through July 27, 2015.

       120.     The sales documented in records described in Paragraph 119 are

attributable to PIP Tuning, the Punch It entity that was registered and active during the

relevant timeframe.



                                            18
 Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 19 of 40 PageID 19




         121.   EPA investigators also inspected two light heavy duty trucks parked on

the premises.

         122.   The EGR System, DOC, DPF, and SCR System were physically removed

from both vehicles using EGR Delete Hardware Products and Aftertreatment Delete

Hardware Products. The removals were accompanied by corresponding modifications to

the ECU.

         123.   One of the vehicles had large custom decals advertising “Custom Tuning”

and “Punch It Performance.”

         124.   Mr. Schimmack, through his attorney, told EPA that he performed the

modifications removing the EGR System, DOC, DPF, and SCR System from both trucks.

                                   Notice of Violation

         125.   On June 10, 2016, EPA issued a Notice of Violation (“NOV”) to DNS,

f/k/a PIP Tuning, alleging 8,979 violations of Section 203(a)(3)(B) of the CAA.

         126.   The NOV was based on the information observed and collected at the First

Inspection relating to the sale of Hardware Products and the manufacture and sale of

Tunes.

         127.   The NOV described the products that were the subject of these violations,

listing the products by name and explaining the illegal effect on various Emission-

Related Elements of Design.

         128.   The NOV stated, “Persons violating Section 203(a)(3)(B) of the CAA,

42 U.S.C. § 7522(a)(3)(B), are subject to an injunction under Section 204 of the CAA,

42 U.S.C. § 7523, and a civil penalty of up to $3,750 for each violation.”



                                            19
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 20 of 40 PageID 20




                                EPA’s Second Inspection

       129.     On October 4, 2016, EPA received a second anonymous tip that Mr.

Schimmack was continuing to manufacture and sell the same (or similar) products listed

in the NOV under the brand name “Punch It” at a new site located in a strip mall, 600

Courtland Boulevard, Deltona, Florida.

       130.     On November 2, 2016, EPA investigators conducted a second inspection

at 600 Courtland Boulevard, Deltona, Florida.

       131.     While on the premises, EPA investigators observed through one of the

investigator’s cell phones that a wireless internet signal was available called “Punch It

Performance.”

       132.     EPA investigators observed products that appeared ready-to-ship and an

employee conducting business operations.

       133.     The employee refused to grant EPA permission to review sales records or

inspect the products.

       134.     EPA investigators learned that DNS and Mr. Schimmack had been

conducting business at the strip mall location since approximately April 2016.

                Alleged Close of Business and Updated Sales Information

       135.     In a letter dated November 10, 2016, DNS informed EPA that DNS had

“reluctantly reached a decision to close its business” on or about October 25, 2016 “as a

result of the EPA’s enforcement of this matter.”

       136.     In the same letter, DNS stated that the company was not selling products

from the facility at 600 Courtland Boulevard, Deltona, Florida location at the time of



                                             20
 Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 21 of 40 PageID 21




EPA’s second inspection.

       137.    In the same letter, DNS stated that “no further sales will occur” and that

the company would remain open only to conduct a “buy-back” of the products listed in

the NOV.

       138.    In a letter dated December 28, 2016, DNS repeated that “the company

ceased its business operations and closed its business offices as of October 25, 2016.”

       139.    On December 28, 2016, DNS also provided EPA with “a spreadsheet that

outlines all products sold between August 5, 2015 and October 25, 2016.”

       140.    There was no mention of Mr. Schimmack continuing to sell the same or

similar products that were sold by DNS under another company name in either the

November 10, 2016 or December 28, 2016 correspondence.

       141.    DNS later provided EPA with additional sales information in its March 17,

2017 response to EPA’s formal Information Request.

       142.    In the same March 17, 2017 response, DNS provided descriptions of each

of the products sold, responding to the Information Request’s prompt to “indicate. . .

whether [each] part or component replaces, modifies, bypasses, allows for deletion or

partial deletion, or affects a vehicle’s [Emission-Related Elements of Design].”

                               Continued Business as REI

       143.    As alleged in Paragraph 17, REI was registered as a corporation on

November 4, 2016—ten days after DNS’s alleged close of business.

       144.    On February 28, 2017, EPA investigators received a third anonymous tip

that Mr. Schimmack was continuing to manufacture and sell aftermarket defeat devices



                                            21
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 22 of 40 PageID 22




through a new company, REI.

       145.    EPA had previously issued an information request to “DNS Enterprises of

Florida, Inc. (d/b/a Punch It Performance) (‘DNS’)” pursuant to Section 208(a) of the

CAA, 42 U.S.C. § 7542(a), on February 15, 2017 (hereinafter, “Information Request”).

       146.    The Information Request described in Paragraph 145 defined “DNS” as

“including, but not limited to . . . Michael Schimmack and any parent organization,

affiliate, predecessor, successor, and assignee organization.”

       147.    In a letter dated April 19, 2017, DNS acknowledged that the Information

Request described in Paragraph 145 “was intended to include ‘actions by affiliates and

others’” and that “REI could fall within EPA’s definition of entities subject [the

Information Request],” and that “REI . . . sold items that could be subject to [the

Information Request].”

       148.    REI continued the same business operations as DNS by selling the same

products to customers of DNS.

       149.    Mr. Schimmack was not a listed officer or director of REI, but he

continued to manufacture and sell the same or similar products as DNS on behalf of REI.

       150.    Mr. Schimmack’s wife, Vanessa Schimmack—a previous officer of

DNS—was listed as a director at REI.

       151.    Mr. Schimmack’s sister, Lori Brown, was the other officer listed on the

Articles of Incorporation for REI.

                      Transfer of Assets from Punch It Entities to
                   Mr. Schimmack, Mrs. Schimmack, and Ms. Brown

       152.    In late 2016 or early 2017, REI paid Ms. Brown $700,000.


                                             22
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 23 of 40 PageID 23




       153.    In January and February 2017, DNS executed a series of quitclaim deeds

transferring five residential real estate assets from DNS to Mr. Schimmack, or to Mr. and

Mrs. Schimmack.

       154.    The recorded value of the residential real estate assets transferred to Mr.

and Mrs. Schimmack total approximately $640,000.

       155.    On January 24, 2017, quitclaim deeds relating to 125 Poinciana Lane, 200

Stone Island Road, 1071 W. Seagate Drive and 1456 S. Seagate Drive in Deltona,

Florida, Volusia County transferred the properties from DNS to Mr. and Mrs. Schimmack

as tenancies by the entirety.

       156.    On February 1, 2017, a quitclaim deed for 2139 E. Parkton Drive,

Deltona, Florida, Volusia Country, transferred the property from DNS to Mr.

Schimmack.

       157.    On April 4, 2017, a quitclaim deed for 2139 E. Parkton Drive, Deltona,

Florida, Volusia Country, transferred the property from Mr. Schimmack to Mr. and Mrs.

Schimmack as a tenancy by the entirety.

       158.    In early 2017, DNS transferred a Yellowfin-brand yacht to Mr.

Schimmack as payment for salary.

       159.    The yacht was valued at $100,000 at the time of the transfer to Mr.

Schimmack.

       160.    On August 13, 2018, Mr. Schimmack sold the Yellowfin-brand yacht for

$245,000.




                                            23
 Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 24 of 40 PageID 24




                      Mr. Schimmack’s Role in the Punch It Entities

          161.   As alleged in Paragraph 27, Mr. Schimmack had ultimate decision-making

authority at PIP Tuning.

          162.   As alleged in Paragraph 28, Mr. Schimmack had ultimate decision-making

authority at DNS.

          163.   As alleged in Paragraph 29, Mr. Schimmack had ultimate decision-making

authority at REI.

          164.   At the relevant times herein, Mr. Schimmack was in a position to prevent

repeated violations of the CAA and failed to do so.

          165.   As alleged in Paragraph 30, Mr. Schimmack manufactured, designed, and

sold certain Subject Tunes.

                        V.    FIRST CLAIM FOR RELIEF
     Violations of the CAA for the Sale of Subject EGR Delete Hardware Products

          166.   The United States re-alleges Paragraphs 1 – 165 above as fully set forth

herein.

          167.   During the period PIP Tuning was operating, PIP Tuning sold numerous

Subject EGR Delete Hardware Products.

          168.   During the period DNS was operating, DNS sold numerous Subject EGR

Delete Hardware Products.

          169.   The product names of certain of the Subject EGR Delete Hardware

Products as listed on the “Punch It” website expressly include “EGR/Cooler Delete Kit.”

          170.   Third-party dealers advertised certain of the Subject EGR Delete

Hardware Products as “delete kit[s] . . . that will allow you to remove the [EGR] coolers


                                             24
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 25 of 40 PageID 25




off the truck.”

       171.       The Subject EGR Delete Hardware Products are intended for use with

certified motor vehicles and motor vehicle engines, including Powerstroke engines in

Ford vehicles and Duramax engines in General Motors vehicles.

       172.       As alleged in Paragraph 124, Mr. Schimmack stated that he performed

modifications on two trucks using EGR Delete Hardware Products.

       173.       The Subject EGR Delete Hardware Products use blocker plates,

replacement tubes, or other hardware to interfere with the recirculation of exhaust gas

back into the engine combustion chamber, thereby defeating or rendering inoperative the

vehicle’s EGR System.

       174.       A principal effect of each Subject EGR Delete Hardware Product is to

bypass, defeat, or render inoperative a vehicle’s EGR System.

       175.       EGR Systems are Emission-Related Elements of Design installed on or in

motor vehicles or motor vehicle engines in compliance with Title II of the CAA.

       176.       PIP Tuning knew or should have known that the Subject EGR Delete

Hardware Products were being offered for sale or installed for such use or put to such

use.

       177.       DNS knew or should have known that the Subject EGR Delete Hardware

Products were being offered for sale or installed for such use or put to such use.

       178.       Mr. Schimmack knew or should have known that the Subject EGR Delete

Hardware Products were being offered for sale or installed for such use or put to such

use.



                                             25
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 26 of 40 PageID 26




          179.   Each unit of the Subject EGR Delete Hardware Products manufactured,

sold, offered for sale, or installed and intended for use with, or as a part of, any motor

vehicle or motor vehicle engine (or the causing thereof) is a separate violation of Section

203(a)(3)(B) of the CAA, 42 U.S.C. § 7522(a)(3)(B). 42 U.S.C. § 7524(a).

          180.   Unless enjoined, Mr. Schimmack and the Punch It Entities are likely to

continue to manufacture, sell, offer for sale, or install the Subject EGR Delete Hardware

Products.

          181.   PIP Tuning, DNS, and Mr. Schimmack are each liable to the United States

for injunctive relief and civil penalties of up to $3,750 for each violation of Section

203(a)(3)(B) occurring on or after January 13, 2009, through November 2, 2015, and

injunctive relief and civil penalties of up to $4,735 for each violation of Section

203(a)(3)(B) occurring after November 2, 2015, and assessed on or after February 6,

2019, in accordance with Sections 204(a) and 205(a) of the CAA, 42 U.S.C. §§ 7523(a)

and 7524(a). 40 C.F.R. § 19.4 (2019).

                       VI.     SECOND CLAIM FOR RELIEF
                           Violations of the CAA for the Sale of
                     Subject Aftertreatment Delete Hardware Products

          182.   The United States re-alleges Paragraphs 1 – 165 above as fully set forth

herein.

          183.   During the period PIP Tuning was operating, PIP Tuning sold numerous

Subject Aftertreatment Delete Hardware Products.

          184.   During the period DNS was operating, DNS sold numerous Subject

Aftertreatment Delete Hardware Products.



                                             26
 Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 27 of 40 PageID 27




       185.    The product names of certain of the Subject Aftertreatment Delete

Hardware Products as listed on the “Punch It” website expressly include “DPF Delete

Pipe” and “No Bungs.”

       186.    “No Bungs” indicates that a product will override a vehicle’s OBD System

and/or Sensors.

       187.    Third-party dealers advertised certain of the Subject Aftertreatment Delete

Hardware Products as products that replace the stock Aftertreatment.

       188.    The Subject Aftertreatment Delete Hardware Products are intended for use

with certified motor vehicles and motor vehicle engines, including Ford vehicles, GM

vehicles, and Fiat Chrysler vehicles.

       189.    As alleged in Paragraph 124, Mr. Schimmack stated that he performed

modifications on two trucks using Subject Aftertreatment Delete Hardware Products.

       190.    The Subject Aftertreatment Delete Hardware Products are replacements

for OEM-installed stock exhaust pipes which contain Emission-Related Elements of

Design such as DPFs, DOCs, SCR Systems, and/or NACs.

       191.    A principal effect of each Subject Aftertreatment Delete Hardware

Product is to bypass, defeat, or render inoperative a vehicle’s OBD System, DPFs, DOCs,

SCR System, and/or NACs.

       192.    OBD Systems, DPFs, DOCs, SCR Systems, and NACs are Emission-

Related Elements of Design installed on or in motor vehicles or motor vehicle engines in

compliance with Title II of the CAA.

       193.    PIP Tuning knew or should have known that the Subject Aftertreatment



                                           27
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 28 of 40 PageID 28




Delete Hardware Products were being offered for sale or installed for such use or put to

such use.

       194.    DNS knew or should have known that the Subject Aftertreatment Delete

Hardware Products were being offered for sale or installed for such use or put to such

use.

       195.    Mr. Schimmack knew or should have known that the Subject

Aftertreatment Delete Hardware Products were being offered for sale or installed for such

use or put to such use.

       196.    Each unit of the Subject Aftertreatment Delete Hardware Products

manufactured, sold, offered for sale, or installed and intended for use with, or as a part of,

any motor vehicle or motor vehicle engine (or the causing thereof) is a separate violation

of Section 203(a)(3)(B) of the CAA, 42 U.S.C. § 7522(a)(3)(B). 42 U.S.C. § 7524(a).

Unless enjoined, Mr. Schimmack and the Punch It Entities are likely to continue to

manufacture, sell, offer for sale, or install the Subject Aftertreatment Delete Hardware

Products.

       197.    Unless enjoined, Mr. Schimmack and the Punch It Entities are likely to

continue to manufacture, sell, offer for sale, or install the Subject Aftertreatment Delete

Hardware Products.

       198.    PIP Tuning, DNS, and Mr. Schimmack are each liable to the United States

for injunctive relief and civil penalties of up to $3,750 for each violation of Section

203(a)(3)(B) occurring on or after January 13, 2009, through November 2, 2015, and

injunctive relief and civil penalties of up to $4,735 for each violation of Section



                                             28
 Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 29 of 40 PageID 29




203(a)(3)(B) occurring after November 2, 2015, and assessed on or after February 6,

2019, in accordance with Sections 204(a) and 205(a) of the CAA, 42 U.S.C. §§ 7523(a)

and 7524(a). 40 C.F.R. § 19.4 (2019).

                      VII.       THIRD CLAIM FOR RELIEF
                  Violations of the CAA for the Manufacture and Sale of
                          Subject Tunes, Including Delete Tunes

          199.   The United States re-alleges Paragraphs 1 – 165 above as fully set forth

herein.

          200.   During the period PIP Tuning was operating, PIP Tuning sold numerous

Subject Tunes.

          201.   The majority of the Subject Tunes sold by PIP Tuning were Delete Tunes.

          202.   PIP Tuning also manufactured many of these Delete Tunes.

          203.   During the period DNS was operating, DNS sold numerous Subject Tunes.

          204.   The majority of the Subject Tunes sold by DNS were Delete Tunes.

          205.   DNS also manufactured many of these Delete Tunes.

          206.   During the period REI was operating, REI sold numerous Delete Tunes.

          207.   The Delete Tunes referenced in Paragraph 206 were manufactured by REI.

          208.   As alleged in Paragraphs 30 and 165, Mr. Schimmack designed,

manufactured, and sold certain of the Subject Tunes.

          209.   Certain of the Delete Tunes manufactured and sold by Mr. Schimmack

and the Punch It Entities were loaded onto Tuners manufactured by a third party.

          210.   Mr. Schimmack and the Punch It Entities acquired these Tuners in their

original packaging, cut a hole in the packaging to connect to the Tuners without



                                             29
 Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 30 of 40 PageID 30




removing the packing, loaded certain of the Delete Tunes onto the Tuners, and then

resold the Tuners as “Punch It” brand products by adding a label on the original

packaging.

       211.    As alleged in Paragraph 117, Mr. Schimmack stated that certain of the

Subject Delete Tunes disable EGR Systems, DOCs, DPFs, and/or SCR Systems.

       212.    The product descriptions and advertisements for certain of the Subject

Tunes offered for sale on the “Punch It” website state that the products “work[] with

competition pipes and aftermarket egr [sic] kits.”

       213.    Instruction manuals accompanying certain of the Subject Tunes sold by

the Punch It Entities state that the customer “will need to unplug EGR connectors” and

explain that once certain Delete Tunes are installed the customer may “proceed with your

exhaust and/or EGR removal.”

       214.    Third-party dealers advertise that certain of the Subject Tunes “fully

delete[] DPF and EGR” and instruct customers, “Do not leave the DPF on the vehicle if

running this product!”

       215.    The Subject Tunes are intended for use with certified motor vehicles and

motor vehicle engines, including Ford vehicles, Powerstroke engines, GM vehicles, and

Duramax engines.

       216.    The Subject Tunes manipulate a vehicle’s ECU and/or OBD System to

modify or bypass the Certified Stock Calibrations.

       217.    Delete Tunes electronically defeat or allow for the removal of Emission-

Related Elements of Design, including OBD Systems, EGR Systems, DPFs, DOCs, SCR



                                            30
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 31 of 40 PageID 31




Systems, NACs, and/or Oxygen Sensors.

       218.    A principal effect of one or more component(s) of each Subject Tune is to

bypass, defeat, or render inoperative a vehicle’s OBD System, Certified Stock

Calibrations, EGR System, DPF, DOC, SCR System, NACs, and/or Oxygen Sensors.

       219.    The Elements of Design affected by the Subject Tunes, including OBD

Systems, Certified Stock Calibrations, EGR Systems, DPFs, DOCs, SCR Systems,

NACs, and Oxygen Sensors, are Emission-Related Elements of Design installed on or in

motor vehicles or motor vehicle engines in compliance with Title II of the CAA.

       220.    PIP Tuning knew or should have known that the Subject Tunes were being

offered for sale or installed for such use or put to such use.

       221.    DNS knew or should have known that the Subject Tunes were being

offered for sale or installed for such use or put to such use.

       222.    REI knew or should have known that the Subject Tunes were being

offered for sale or installed for such use or put to such use.

       223.    Mr. Schimmack knew or should have known that the Subject Tunes were

being offered for sale or installed for such use or put to such use.

       224.    Each copy of the Subject Tunes manufactured, sold, offered for sale, or

installed and intended for use with, or as a part of, any motor vehicle or motor vehicle

engine (or the causing thereof) is a separate violation of Section 203(a)(3)(B) of the

CAA, 42 U.S.C. § 7522(a)(3)(B). 42 U.S.C. § 7524(a).

       225.    Unless enjoined, Mr. Schimmack and the Punch It Entities are likely to

continue to manufacture, sell, offer for sale, or install the Subject Tunes.



                                              31
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 32 of 40 PageID 32




          226.   PIP Tuning, DNS, REI, and Mr. Schimmack are each liable to the United

States for injunctive relief and civil penalties of up to $3,750 for each violation of Section

203(a)(3)(B) occurring on or after January 13, 2009, through November 2, 2015, and

injunctive relief and civil penalties of up to $4,735 for each violation of Section

203(a)(3)(B) occurring after November 2, 2015, and assessed on or after February 6,

2019, in accordance with Sections 204(a) and 205(a) of the CAA, 42 U.S.C. §§ 7523(a)

and 7524(a). 40 C.F.R. § 19.4 (2019).

                    VIII.     FOURTH CLAIM FOR RELIEF
                  Fraudulent Transfer under Section 3304 of the FDCPA
                                from REI to Ms. Brown

          227.   The United States re-alleges Paragraphs 1 – 165 above as fully set forth

herein.

          228.   The United States has a “claim” for civil penalties under the CAA against

REI within the meaning of 28 U.S.C. § 3301(3) (defining a “claim” as a “right to

payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed,

contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or

unsecured”).

          229.   The United States is a “creditor” within the meaning of 28 U.S.C.

§ 3301(4).

          230.   The United States’ claim to recover civil penalties from REI is a “debt”

within the meaning of 28 U.S.C. § 3002(3)(B) (defining “debt” to include a penalty or

fine).

          231.   REI is a “debtor” to the United States within the meaning of 28 U.S.C.



                                             32
 Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 33 of 40 PageID 33




§ 3002(4).

       232.    EPA issued a NOV to DNS on June 10, 2016, alleging 8,979 violations of

the CAA, as alleged in Paragraph 125.

       233.    The NOV put Mr. Schimmack and his related corporate entities on notice

of the potential penalties for these CAA violations by including the maximum penalty

that could be assessed under the statute ($3,750 per product), as alleged in Paragraph 128.

       234.    Counsel for DNS reported to EPA that DNS closed its business on

October 25, 2016 as alleged in Paragraph 135 and 138.

       235.    REI was registered as a corporation ten days after DNS’s alleged close of

business, as alleged in Paragraph 143.

       236.    REI sold the same products and devices and provided the same services as

DNS.

       237.    REI sold the above-mentioned products and devices to former customers

of DNS.

       238.    At least some of the services and devices sold by REI were the subject of

the 2016 NOV.

       239.    Defendant Michael Schimmack continued to manufacture and sell

products on behalf of REI.

       240.    REI’s debt to the United States arose when it violated Section

203(a)(3)(B) of the CAA, 42 U.S.C. § 7522(a)(3)(B), by manufacturing and/or selling

Subject Tunes, including Delete Tunes.

       241.    Mr. Schimmack closed REI in early 2017, as alleged in Paragraph 19,



                                            33
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 34 of 40 PageID 34




after it had been open for approximately three months.

       242.    REI paid $700,000 to Ms. Brown, as alleged in Paragraph 152.

       243.    The $700,000 payment was a “transfer” within the meaning of 28 U.S.C.

§ 3301(6).

       244.    Although Ms. Brown was named a director of REI, Ms. Brown had no

knowledge of REI’s business operations and the automotive software industry, as alleged

in Paragraphs 38 and 39.

       245.    Ms. Brown did not provide services reasonably equivalent to the value of

$700,000.

       246.    Ms. Brown is an “insider” within the meaning of 28 U.S.C. § 3301(5)(B).

       247.    The $700,000 transferred to Ms. Brown was all or substantially all of

REI’s remaining assets at the time of transfer.

       248.    REI became “insolvent” within the meaning of 28 U.S.C. § 3302, because

it transferred $700,000 to Ms. Brown.

       249.    REI believed or had reason to believe at the time of the transfer that it

would incur debt—at a minimum, debt connected to the CAA violations resulting from

the manufacture and sale of the products that were the same or similar to those that were

the subject of EPA’s June 2016 NOV—beyond its ability to pay.

       250.    Mr. Schimmack and REI attempted to hinder the United States’ collection

of the debt by creating REI to sell the same or similar products as DNS and then

transferring REI’s remaining assets to Ms. Brown before the United States could enforce

its CAA claims.



                                             34
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 35 of 40 PageID 35




          251.   Ms. Brown is a transferee against whom the United States may recover

judgment under the FDCPA, 28 U.S.C. § 3307(b).


                       IX.     FIFTH CLAIM FOR RELIEF
                  Fraudulent Transfer under Section 3304 of the FDCPA
                         from DNS to Mr. and Mrs. Schimmack

          252.   The United States re-alleges Paragraphs 1 – 165 above as fully set forth

herein.

          253.   The United States has a “claim” for civil penalties under the CAA against

DNS within the meaning of 28 U.S.C. § 3301(3) (defining a “claim” as a “right to

payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed,

contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or

unsecured”).

          254.   The United States is a “creditor” within the meaning of 28 U.S.C.

§ 3301(4).

          255.   The United States’ claim to recover civil penalties from DNS is a “debt”

within the meaning of 28 U.S.C. § 3002(3)(B) (defining “debt” to include a penalty or

fine).

          256.   DNS is a “debtor” to the United States within the meaning of 28 U.S.C.

§ 3002(4).

          257.   EPA issued a NOV to DNS on June 10, 2016, alleging 8,979 violations of

the CAA, as alleged in Paragraph 125.

          258.   The NOV put Mr. Schimmack and his related corporate entities on notice

of the potential penalties for these CAA violations by including the maximum penalty


                                             35
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 36 of 40 PageID 36




that could be assessed under the statute ($3,750 per product), as alleged in Paragraph 128.

       259.    DNS’s debt to the United States arose when DNS violated Section

203(a)(3)(B) of the CAA, 42 U.S.C. § 7522(a)(3)(B), by manufacturing and/or selling

Subject EGR Delete Hardware Products, Subject Aftertreatment Delete Hardware

Products, and Subject Tunes, including Delete Tunes.

       260.    Between January 24, 2017 and February 1, 2017, DNS transferred four

residential properties to Mr. and Mrs. Schimmack as tenancies by the entirety via

quitclaim deed, as alleged in Paragraph 155.

       261.    On February 1, 2017, a quitclaim deed for 2139 E. Parkton Drive,

Deltona, Florida, Volusia Country, transferred the property from DNS to Mr.

Schimmack, as alleged in Paragraph 156.

       262.    On April 4, 2017, Mr. Schimmack transferred the 2139 E. Parkton Drive,

Deltona, Florida property via quitclaim deed to Mr. and Mrs. Schimmack as tenancy by

the entirety, as alleged in Paragraph 157.

       263.    The transferred properties referred to above in Paragraphs 260 – 262 were

valued at approximately $640,000 in total as recorded in the quitclaim deeds, as alleged

in Paragraph 154.

       264.    A Yellowfin yacht was also transferred to Mr. Schimmack from DNS in

early 2017, as alleged in Paragraph 158.

       265.    The yacht was valued at $100,000 at the time of transfer, as alleged in

Paragraph 159.

       266.    Mr. Schimmack is an “insider” within the meaning of 28 U.S.C.



                                             36
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 37 of 40 PageID 37




§ 3301(5)(B).

        267.    Mrs. Schimmack is an “insider” within the meaning of 28 U.S.C.

§ 3301(5)(B).

        268.    As the President of DNS, Mr. Schimmack had possession of the

residential real estate assets referenced above in Paragraphs 260 – 263 when they were

owned by DNS.

        269.    Mr. Schimmack retained possession of the residential real estate assets

referenced above in Paragraphs 260 – 263 after they were transferred from DNS to

himself and Mrs. Schimmack.

        270.    As the President of DNS, Mr. Schimmack had possession of the yacht

referenced above in Paragraph 264 when it was owned by DNS.

        271.    Mr. Schimmack retained possession of the yacht referenced above in

Paragraph 264 after the yacht was transferred from DNS to himself.

        272.    The five residential real estate assets and the yacht transferred to either

Mr. Schimmack, or to Mr. and Mrs. Schimmack were all or substantially all of DNS’s

assets at the time of transfer.

        273.    DNS became “insolvent” within the meaning of 28 U.S.C. § 3302,

because it transferred the real estate assets and yacht to either Mr. Schimmack, or to Mr.

and Mrs. Schimmack.

        274.    Mr. Schimmack, Mrs. Schimmack, and DNS attempted to hinder the

United States’ collection of its debt by transferring these properties as tenancy by the

entirety with the intent to protect these assets from judgement.



                                              37
 Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 38 of 40 PageID 38




        275.   Mr. Schimmack and Mrs. Schimmack are transferees against whom the

United States may recover judgment under the FDCPA, 28 U.S.C. § 3307(b).

                                 RELIEF REQUESTED

        WHEREFORE, the United States respectfully requests that this Court:

        A.     Assess civil penalties against Mr. Schimmack for his numerous violations

of Section of Section 203(a)(3)(B) of the CAA, 42 U.S.C. § 7522(a)(3)(B), in the amount

of up to $3,750 for each violation occurring after November 1, 2013 through

November 2, 2015, and up to $4,735 for each violation occurring after November 2,

2015;

        B.     Assess civil penalties against PIP Tuning for its numerous violations of

Section 203(a)(3)(B) of the CAA, 42 U.S.C. § 7522(a)(3)(B), in the amount of up to

$3,750 for each violation occurring after November 1, 2013 through November 2, 2015,

and up to $4,735 for each violation occurring after November 2, 2015;

        C.     Assess civil penalties against DNS for its numerous violations of Section

203(a)(3)(B) of the CAA, 42 U.S.C. § 7522(a)(3)(B), in the amount of up to $3,750 for

each violation occurring after November 1, 2013 through November 2, 2015, and up to

$4,735 for each violation occurring after November 2, 2015;

        D.     Assess civil penalties against REI for its numerous violations of Section

203(a)(3)(B) of the CAA, 42 U.S.C. § 7522(a)(3)(B), in the amount of up to $3,750 for

each violation occurring after November 1, 2013 through November 2, 2015, and up to

$4,735 for each violation occurring after November 2, 2015;

        E.     Permanently enjoin Mr. Schimmack, PIP Tuning, DNS, and REI from

manufacturing, selling, offering to sell, or installing motor vehicle parts or components


                                            38
  Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 39 of 40 PageID 39




intended for use with a motor vehicle or motor vehicle engine where a principal effect of

such part or component is to bypass, defeat, or render inoperative any device or element

of design installed on or in a motor vehicle or motor vehicle engine in compliance with

Title II of the CAA;

          F.   Order Mr. Schimmack, PIP Tuning, DNS, and REI to take other

appropriate actions to remedy, mitigate, and offset the harm caused by their alleged CAA

violations;

          G.   Enter judgment pursuant to 28 U.S.C. §§ 3306(a) and 3307(b) in favor of

the United States against REI and Ms. Brown, ordering Ms. Brown to pay the United

States up to $700,000, to the extent necessary to satisfy Mr. Schimmack’s and REI’s debt

under the FDCPA;

          H.   Enter judgment pursuant to 28 U.S.C. §§ 3306(a) and 3307(b) in favor of

the United States against DNS, Mr. Schimmack, and Mrs. Schimmack, ordering Mr. and

Mrs. Schimmack to pay the United States the value of the residential properties and the

yacht, to the extent necessary to satisfy Mr. Schimmack’s and DNS’s debt under the

FDCPA;

          I.   Award the United States its costs and disbursements in this action; and

          J.   Award such other and further relief as the Court may deem just and

proper.


                                             Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Assistant Attorney General
                                             Environment and Natural Resources
                                             Division


                                           39
 Case 6:19-cv-01115 Document 1 Filed 06/14/19 Page 40 of 40 PageID 40




                                        /s/ R. Shea Diaz
                                        R. SHEA DIAZ
                                        Trial Attorney (D.C. Bar # 1500278)
                                        Environmental Enforcement Section
                                        PATRICIA MCKENNA
                                        Counselor (D.C. Bar # 453903)
                                        Environment and Natural Resources
                                        Division
                                        United States Department of Justice
                                        P.O. Box 7611, Ben Franklin Station
                                        Washington D.C. 20044-7611
                                        (202) 514-3211
                                        rebecca.diaz@usdoj.gov
                                        (202) 616-6517
                                        patricia.mckenna@usdoj.gov


                                        MARIA CHAPA LOPEZ
                                        United States Attorney
                                        Middle District of Florida

                                        JEREMY R. BLOOR
                                        Assistant U.S. Attorney
                                        Florida Bar No. 0071497
                                        Office of the United States Attorney
                                        Middle District of Florida
                                        400 West Washington St.
                                        Suite 3100
                                        Orlando, FL 32801
                                        Tele. (407) 648-7500
                                        Fax (407) 648-7588
                                        Jeremy.Bloor@usdoj.gov


Of counsel:
LAUREN TOZZI
Attorney-Advisor
U.S. Environmental Protection Agency
1200 Pennsylvania Ave., NW
Washington, D.C. 20460



                                       40
                         Case 6:19-cv-01115 Document 1-1 Filed 06/14/19 Page 1 of 1 PageID 41

JS 44 (Rev. 02/19)                                                      CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This fonn, approved by the Judicial Conference of the United States in September 1974, is required for the use ofthe Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE/NSTRUCTIONSON NEXT PAGE OFTH/S FORM)

I.(a) PLAINTIFFS                                                                                         DEFENDANTS
                                                                                                        Punch It Pertbrmance and Tuning LLC,D N S Enterprises of Florida, Inc., REI
United States of America
                                                                                                        Research Group,(nc., Michael Paul Schimmack, Vanessa Schimmack, and Lori Brown

 (b) County of Residence of First Listed Plaintiff                                                       County of Residence of First Listed Defendant   VOIUSIB
                                                      -___
                      ( EXCEPTIN U.S. PLA/NT/FFCASES)                                                                         (  IN US. PLA/NT/FF CASES ONLY)
                                                                                                         NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                 THE i'RACT OF LAND INVOLVED.

        C Attorneys(Firm Nnme. Address, and Telephone Number)                                            Attorneys (IfKnoN-n)
        hea Diaz, Patricia McKenna                                                                      For Punch It Performance LLC,                                 Michael Cooke, David Weinstein
    Environment and Natural Resources Division, U.S. Department of Justice                              D N S Enterprises of Florida, Inc.,                           Greenberg Traurig
    P.O. Box 7611                                                                                       REI Research Group, Inc„                                      l01 East Kennedy Blvd., Ste. ]900
    Washineton, DC 20044-7611                     Tel: 202-514-3211                                     Michael Paul Schimmack and Vanessa Schimmack                  Tam a, FL 33602
II. BAS[SOFJURISD[CTION(Placean"x"in OneeoxOn[yJ                                            III. CITIZENSHIP OF PRINCIPAL PARTIES(/>[acean "X"in OneBox.forP[ainriry
                                                                                                   (For Diversity Cases Only)                                           and One Box.for Defendant)
    1       U.S. Government           O 3 Federal Question                                                                  PTF           DEF                                          PTF      DEF
              Plaintiff                     (U.S Government Not n Party)                        Citizen of This State       O l           O l      Incorporated or Principal Place       O 4 O4
                                                                                                                                                     of Business[n This State

O 2 U.S. Govenunent                   O 4 Diversity                                             Citizen of Another State        O 2        O 2     Incorporated and Principal Place    O 5    O5
       Defendant                            (Indicate Citizenship ofParties in /tern III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a         O 3        O 3     Foreign Nation                      O 6     O6
                                                                                                  Forei Count
1 V _ N ATi iR F.(lF Si iIT ini„~o „h ~~x~~ ;n n„o u~,- n„i» ~                                                                              ('lick here fnr~ Nature of Suit Code Descriptions
                                                          RT                                      FORFEIT                     Y                  NKRUP C                    OTHER TATUTES
O   110 Insurance                      PERSONAL INJtiRY               PERSONAL INJtiRV'         O 625 Drug Related Seizure             O 422 Appea128 USC 153         O 375 False Claims Act
O   120 Marine                       O 3l0 Airplane                 O 365 Personal Injury -           of Property 21 USC 881           O 423 Withdrawal               O 376 Qui Tam(3l USC
O   l30 Miller Act                   O 315 Airplane Product               Product Liability     O 690 Otl~er                                 28 USC 157                     3729(a))
O   140 Negotiable Instrument              Liability                O 367 Health Care/                                                                                O 400 Stzte Reapportionment
O   I50 Recovery of Overpayment      O 320 Assault, Libel &               Pharmaceutical                                                                              O 410 Anritrust
        & Enforcement of Judgment          Slander                        Personal Injury                                              O 820 Copyrights               O 430 Banks and Banking
O   I51 Medicare Act                 O 330 Federal E~~loyers'             Product Liability                                            O 830 Patent                   O 450 Commerce
O   152 Recovery of Defaulted              Liability                O 368 Asbestos Pe7soc~al                                           O 835 Patent -Abbreviated      O 460 Deportation
        Student Loans                O 340 Marine                          Injury Product                                                    New Drug Application     O 470 Racketeer Influenced and
       (Excludes Veterans)           O 345 Marine Product                  Liability                                                   O 840 i'rademark                     Coaupt Organizarions
O   153 Recovery ofOverpayment              Liability                PERSONAL PROPERTY                                                                                O 480 Consumer Credit
        of Veteran's Benefits        O 350 Motor Vehicle            O 370 Other Fraud           O 710 Fair Labor Standards             O 8G 1 HIA (1395f~             O 485 Telephone Consumer
O   L60 Stockholders' Suits          O 355 Motor Vehicle            O 371 Tnith in Lending             Act                             O 862 Black Lung(923)                 Protection Act
O   190 Other Conhact                      Product Liability        O 380 Other Personal        O 720 LabodManagement                  O 863 DIWC/DIWW (405(g))       O 490 Cable/Sat TV
O   195 Contract Product Liability   O 360 Other Personal                 Property Damage              Relations                       O 864 SSID Title XVI           O 850 Securities/Commodities/
O   196 Franchise                          Injury                   O 385 Property Damage       O 740 Railway Labor Act                O 865 RSI(405(8))                     Exchange
                                     O 362 Personal Injury -              Product Liability     O 751 Family and Medical                                              O 890 OUier Statutory Actions
                                           Medical Mal ractice                                         Leave Act                                                      O 89l Agricultwal Acts
      REAL PROPERTY                         VIL RIGHTS              PRISONER PETITIONS          O 790 Other Labor Liriga[ion             FEDERAL TAr SU[TS            X 893 Environmemal Matters
O 210 Land Condemnation              O 440 Otlier Civil Rights        [iabeas Corpus:           O 791 Eiuployee Retirement             O 870 Taxes(U.S. Plaintiff     O 895 Freedom ofInformation
O 220 Foreclosure                    O 441 Voting                   O 463 Alien Detainee              Income Security Act                    or Defendant)                   Act
O 230 Rent Lease &Ejectment          O 442 Employment               O 510 Motions to Vacate                                            O 871 IRS—Third Party          O 896 Arbitration
O 240 Torts to Land                  O 443 Housing/                       Sentence                                                           26 USC 7609              O 899 Administwtive Procedure
O 245 Tort Product Liability               Accommodations           O 530 General                                                                                           AcUReview or Appeal of
Q 290 All Other Real Property        O 445 Amer. w/Disabilities -   O 535 Death Penalty               IMMICRATI =                                                           Agency Decision
                                           Employment                 Other:                    O 462 Naturalization Application                                      O 950 Constitutionality of
                                     O 44G Amer. w/Disabilities -   O 540 Mandamus &Other       O 465 Other Immigration                                                      State Statutes
                                           Other                    O 550 Civil Rights                Acrions
                                     O 448 Educarion                O 555 Prison Condition
                                                                    O 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

 V. ORIGIN (Place an "X"in One Box Only)
     1      Original          O 2 Removed from           O 3        Remanded from           O 4 Reinstated or       O 5 Transferred from            O 6 Multidistrict            O 8 Multidistrict
            Proceeding            State Court                       Appellate Court             Reopened                Another District                Litigation -                 Lirigation -
                                                                                                                           /cnarifv)                    Transfer                    Direct File
                                         Cite the U.S. Civil Statute under which you are ftlin (Do not citejurisdictional statutes unless diversity):
                                          42 U.S.C. 7524 and 28 U.S.C. 3301 eat se .
 VI. CAUSE OF ACTION                     Brief description of cause:
                                          Violations of defeat device prohibition in Title II of the Clean Air Act; Fraudulent transfers under FDCPA.
 VII.        REQUESTED IN                Q CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                      CHECK YES only if demanded in complaint:
             COMPLAINT:                    UNDER RULE 23, F.R.Cv.P.                                                                              NRY DEMAND:                 O Yes     ~No

 VIII. RELATED CASES)
                                            (see msm,~nons):
              IF ANY                                                NDG~~n
                                                                         „~~~                                                             DOCKET NUMBER


 06/14/2019

     RECEIPT #                     AMOUNT                                  APPLYING IFP              \ j                  JUDGE                            MAG.JUDGE
                 Case 6:19-cv-01115 Document 1-2 Filed 06/14/19 Page 1 of 2 PageID 42

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

                                                                     )
                                                                     )
                                                                     )
                  United States of America                           )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-1115
                                                                     )
    Punch It Performance and Tuning LLC, D N S                       )
  Enterprises of Florida, Inc., REI Research Group,                  )
Inc., Michael Paul Schimmack, Vanessa Schimmack,                     )
                   and Lori Brown                                    )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Punch It Performance and Tuning LLC
                                           c/o Michael Schimmack
                                           3485 Vinyard Circle
                                           Deltona, FL 32738




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: R. Shea Diaz, Patricia McKenna
                                           Environment and Natural Resources Division
                                           United States Department of Justice
                                           P.O. Box 7611, Ben Franklin Station
                                           Washington, DC 20044-7611


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                   Case 6:19-cv-01115 Document 1-2 Filed 06/14/19 Page 2 of 2 PageID 43

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-1115

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                 Case 6:19-cv-01115 Document 1-3 Filed 06/14/19 Page 1 of 2 PageID 44

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

                                                                     )
                                                                     )
                                                                     )
                  United States of America                           )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-1115
                                                                     )
    Punch It Performance and Tuning LLC, D N S                       )
  Enterprises of Florida, Inc., REI Research Group,                  )
Inc., Michael Paul Schimmack, Vanessa Schimmack,                     )
                   and Lori Brown                                    )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) D N S Enterprises of Florida, Inc.
                                           c/o Michael Schimmack
                                           3485 Vinyard Circle
                                           Deltona, FL 32738




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: R. Shea Diaz, Patricia McKenna
                                           Environment and Natural Resources Division
                                           United States Department of Justice
                                           P.O. Box 7611, Ben Franklin Station
                                           Washington, DC 20044-7611


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                   Case 6:19-cv-01115 Document 1-3 Filed 06/14/19 Page 2 of 2 PageID 45

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-1115

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                 Case 6:19-cv-01115 Document 1-4 Filed 06/14/19 Page 1 of 2 PageID 46

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

                                                                     )
                                                                     )
                                                                     )
                  United States of America                           )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-1115
                                                                     )
    Punch It Performance and Tuning LLC, D N S                       )
  Enterprises of Florida, Inc., REI Research Group,                  )
Inc., Michael Paul Schimmack, Vanessa Schimmack,                     )
                   and Lori Brown                                    )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) REI Research Group, Inc.
                                           c/o Lori Brown
                                           1329 Judge Tyler Dr.
                                           Clarksville, TN 37043




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: R. Shea Diaz, Patricia McKenna
                                           Environment and Natural Resources Division
                                           United States Department of Justice
                                           P.O. Box 7611, Ben Franklin Station
                                           Washington, DC 20044-7611


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                   Case 6:19-cv-01115 Document 1-4 Filed 06/14/19 Page 2 of 2 PageID 47

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-1115

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                 Case 6:19-cv-01115 Document 1-5 Filed 06/14/19 Page 1 of 2 PageID 48

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

                                                                    )
                                                                    )
                                                                    )
                  United States of America                          )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-1115
                                                                    )
    Punch It Performance and Tuning LLC, D N S                      )
  Enterprises of Florida, Inc., REI Research Group,                 )
Inc., Michael Paul Schimmack, Vanessa Schimmack,                    )
                   and Lori Brown                                   )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michael Paul Schimmack
                                           3485 Vinyard Circle
                                           Deltona, FL 32738




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: R. Shea Diaz, Patricia McKenna
                                           Environment and Natural Resources Division
                                           United States Department of Justice
                                           P.O. Box 7611, Ben Franklin Station
                                           Washington, DC 20044-7611


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                   Case 6:19-cv-01115 Document 1-5 Filed 06/14/19 Page 2 of 2 PageID 49

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-1115

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                 Case 6:19-cv-01115 Document 1-6 Filed 06/14/19 Page 1 of 2 PageID 50

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

                                                                    )
                                                                    )
                                                                    )
                  United States of America                          )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-1115
                                                                    )
    Punch It Performance and Tuning LLC, D N S                      )
  Enterprises of Florida, Inc., REI Research Group,                 )
Inc., Michael Paul Schimmack, Vanessa Schimmack,                    )
                   and Lori Brown                                   )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Vanessa Schimmack
                                           3485 Vinyard Circle
                                           Deltona, FL 32738




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: R. Shea Diaz, Patricia McKenna
                                           Environment and Natural Resources Division
                                           United States Department of Justice
                                           P.O. Box 7611, Ben Franklin Station
                                           Washington, DC 20044-7611


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                   Case 6:19-cv-01115 Document 1-6 Filed 06/14/19 Page 2 of 2 PageID 51

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-1115

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                 Case 6:19-cv-01115 Document 1-7 Filed 06/14/19 Page 1 of 2 PageID 52

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

                                                                     )
                                                                     )
                                                                     )
                  United States of America                           )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-1115
                                                                     )
    Punch It Performance and Tuning LLC, D N S                       )
  Enterprises of Florida, Inc., REI Research Group,                  )
Inc., Michael Paul Schimmack, Vanessa Schimmack,                     )
                   and Lori Brown                                    )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Lori Brown
                                           1329 Judge Tyler Dr.
                                           Clarksville, TN 37043




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: R. Shea Diaz, Patricia McKenna
                                           Environment and Natural Resources Division
                                           United States Department of Justice
                                           P.O. Box 7611, Ben Franklin Station
                                           Washington, DC 20044-7611


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                   Case 6:19-cv-01115 Document 1-7 Filed 06/14/19 Page 2 of 2 PageID 53

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-1115

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
